201 F.2d 108
ROBERGE,v.UNITED STATES.
No. 13177.
United States Court of Appeals Ninth Circuit.
Jan. 7, 1953.Rehearing Denied Feb. 10, 1953.

Armand F. Roberge, Seattle, Wash., in pro. per.
Ed Dupree, Gen. Counsel, Office of Rent Stabilization, A. M. Edwards, Jr., Asst. Gen. Counsel, Nathan Siegel, Solicitor and Isadore A. Honig, Spc. Lit.  Attorney, all of Washington, D.C., for appellee.
Before MATHEWS, ORR and POPE, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment in an action brought by appellee, the United States, against appellant, A. F. Roberge, under the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1881 et seq.,


2
Appellant complains that the court below proceeded to try his case and to dispose of his motion for new trial when he was not personally present; that the court refused evidence available before and after the alleged trial; and that the court failed to hold that his housing was exempt by statute from the rent controls enforced in the judgment.


3
None of these contentions has merit.  Appellant was represented by counsel at the trial, and the court was not obliged to defer trial or ruling upon the motion for new trial awaiting appellant's personal presence.  After the case had been tried and motion for new trial had been filed by appellant's counsel, appellant discharged his lawyer.  The court took pains to set the hearing on the motion at a later date for appellant's convenience, and notice thereof was given in the manner required by the Rules of Civil Procedure.  As for the rejection of evidence, we are unable to consider that, as none of the trial testimony has been produced and no application for an opportunity to supply newly discovered evidence was ever presented to the trial court.  The statutory exemptions to which appellant alludes had been repealed by a later act at the time the overcharges occurred.


4
The judgment is affirmed.